                   UNITED STATES COURT OF APPEALS
                                                                          FILED
                           FOR THE NINTH CIRCUIT
                                                                           SEP 25 2019
                                                                         MOLLY C DWYER, CLERK
                                                                         U S COURT OF APPEALS




 YA-WEN HSIAO,                                    No. 19-16870

               Plaintiff - Appellant,
                                                  D.C. No. 1:18-cv-00502-JAO-KJM
   v.                                             U.S. District Court for Hawaii,
                                                  Honolulu
 PATRICK PIZZELLA, in his capacity
 as the United States Secretary of Labor,         TIME SCHEDULE ORDER

               Defendant - Appellee.



The parties shall meet the following time schedule.

If there were reported hearings, the parties shall designate and, if necessary, cross-
designate the transcripts pursuant to 9th Cir. R. 10-3 .1. If there were no reported
hearings, the transcript deadlines do not apply.

Wed., October 23, 2019         Transcript shall be ordered.
Fri., November 22, 2019        Transcript shall be filed by court reporter.
Mon., January 6, 2020          Appellant's opening brief and excerpts of record
                               shall be served and filed pursuant to FRAP 31 and
                               9th Cir. R. 31-2.1.
Thu., February 6, 2020         Appellee's answering brief and excerpts of record
                               shall be served and filed pursuant to FRAP 31 and
                               9th Cir. R. 31-2.1.

The optional appellant's reply brief shall be filed and served within 21 days of
service of the appellee's brief, pursuant to FRAP 31and9th Cir. R. 31-2.1.


              Case: 19-16870, 09/25/2019, ID: 11442924, DktEntry: 1- 1, Page 2of3
Failure of the appellant to comply with the Time Schedule Order will result in
automatic dismissal of the appeal. See 9th Cir. R. 42-1.

                                                  FOR THE COURT:

                                                  MOLLY C. DWYER
                                                  CLERK OF COURT

                                                  By: Ruben Talavera
                                                  Deputy Clerk
                                                  Ninth Circuit Rule 27-7




           Case: 19- 16870, 09/25/2019, ID: 11442924, DktEntry: 1- 1, Page 3of3
